The conviction is for the misdemeanor offense of driving an automobile upon a public highway while intoxicated.
Three peace officers testified that appellant was apprehended while driving his automobile on a public highway in a drunken condition.
Appellant denied that he was intoxicated. *Page 581 
The facts support the jury's verdict.
By special requested charge and exception to the court's charge, appellant sought to have the jury instructed to the effect that if appellant had normal control over the automobile, while driving, he would not be guilty. Such a charge was properly refused, because such is not the law.
The judgment is affirmed.
Opinion approved by the Court.